Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Norman Soloway on March 22, 2022.

The application has been amended as follows: 
in line 16 of p. 22 of Specification, delete “420” and insert --422--;
in line 6 of Claim 1, delete “the” before “interior” and insert --an--;
in line 8 of Claim 1, delete “face mask, respirator or”;
in line 12 of Claim 1, delete “part” and insert --port--;
in line 13 of Claim 2, insert --or the array of built in or attachable or detachable-- before “light sources”;
in line 14 of Claim 2, delete “face mask, respirator or”;
in line 7 of Claim 6, delete “the” before “forehead” and insert --a--;
in line 8 of Claim 6, delete “enclosed” and insert --the--;
in line 10 of Claim 7, delete “wherein the face shield” and insert --further comprising--;
in line 11 of Claim 7, 
delete “light source” and insert --one or more or the array of built in or attachable or detachable light sources--, 
insert --only-- before “far”;
in line 12 of Claim 7, delete “into” and insert --onto--;
in line 15 of Claim 8, delete “a light source is” and insert --the one or more or the array of built in or attachable or detachable light sources comprise--;
in line 16 of Claim 8, insert --only-- before “far UV-C”;
in line 20 of Claim 8, delete “light source is” and insert --one or more or the array of built in or attachable or detachable light sources are--;
in line 21 of Claim 8, insert --only-- before “far UV-C”;
 in line 13 of Claim 10, 
delete “directional” and insert --the one or more or the array of built in or attachable or detachable--;
delete “manufactured or appropriately attenuated to emit far UV-C light”;
in line 14 of Claim 10, delete “respiratory chamber” and insert --interior of the face shield--;
in line 15 of Claim 10, insert --manual or electronically activated-- before “opening”;
in line 16 of Claim 11, delete “wherein the face shield includes” and insert --further comprises--;
in line 1 of Claim 12, insert --face-- before “shield”;
in line 4 of Claim 13, 
delete “containing” and insert --includes--;
insert --the-- between “wherein” and “cough/sneeze”;
in line 6 of Claim 14, delete “wherein the face shield which includes a” and insert --further comprises--;
in line 11 of Claim 15, delete “wherein the face shield includes” and insert --further comprises--;
in line 1 of Claims 16-18, insert --(Cancelled)--.


Drawings
The following changes to the drawings have been indicated by the examiner: in Figure 9, insert “462” for the radiant far UV-C radiation rays being emitted from the light sources 480.  In order to avoid abandonment of the application, applicant must make the above drawing change.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: see examiner’s statement of reasons for allowance in paragraph 3 on p. 3 of Notice of Allowance mailed 10/27/2021 in the parent application 17/169,253. As discussed therein, Babcock (11000624) does not specifically teach that that “the UV-C light of wavelength between 207-222 nm …to directly illuminate skin of a wearer”. While prior art such as Tung (20210290793) teaches a face shield device (80; 160; 210; 290) comprised of one or more light sources (10, 30; 90, 110; 170, 190; 230, 250) manufactured or attenuated to emit only far UV-C light of wavelength of between 207-222 nm (see entire document, particularly p. 5 [0053])) configured to direct application of far UV-C light of wavelength of between 207-222 nm directly onto an exterior surface of the face shield (80; 160; 210; 290) (see entire document, particularly Figures 1-4, 6, and 8-12, pp. 2-3 [0032]-[0037], p. 4 [0043], p. 5 [0053], p. 7 [0098] and [0101]), Tung (’793) does not specifically teach that the UV-C light of wavelength of between 207-222 nm is directed into an interior of the face shield and to directly illuminate skin of the wearer (see entire document, particularly p. 4 [0042]) nor that the face shield is further comprised of a “one-way valve or resiliently deformable air tight port”. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a face shield comprised of the components in the configuration as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

								/REGINA M YOO/                                                                                                Primary Examiner, Art Unit 1799